Title: To Thomas Jefferson from James Maxwell, with a List of Armed Vessels, 26 April 1781
From: Maxwell, James
To: Jefferson, Thomas



Richmd: the 26th: of Aprl: 1781

A List of the Arm’d Vessels at Coxes dale with there Force and present Compliment of Men.


  Tempest
16
  Six pounders
 6
Men. Complimt.
120
when Compt.


  Jefferson
14
  four pds:
23.
  do:
 70



  Renown
16
  Six do:
23.
  do:
120



  Apollo
18
  Six do:
 5.
  do:
120.



  Willing Lass
12
  four
13.
  do:
 60



  Wilks
12
  do.
 5.
  do:
 60



  Mars
8
four & Six pds:
 3.
  do:
 40



  Guns
96
  Men
78
Full Complimt:
590








 78





No: of Men wanted
512



American Fabius perc’d for
18
  Guns
120



  Morning Star . . . do
12.
  do.
 60



In conjunction with the Captains of the Vessels have fixed on the above place and this day expect they will be ranged in A Semicircle, haveing A Marsh on the So: Shore and an extensive plain on the No: Shore which there Canon will Command, and they being in want of Carteridg paper and some other stores which I shall immediately send them, and Barron Stuben, being at head quarters have sent A Copy of the Above Arangment to him this Morning from Osborns by an Officer.
I have the honour of being Your Excellency’s Most Obedt: Humble Servt.,

Jas. Maxwell

